Exhibit 10.2
FORM OF
NEWPORT CORPORATION
STOCK APPRECIATION RIGHT AWARD AGREEMENT
     THIS STOCK APPRECIATION RIGHT AWARD AGREEMENT (the “Agreement”) is entered
into as of [GRANT DATE] (the “Grant Date”), by and between Newport Corporation,
a Nevada corporation (the “Company”), and [GRANTEE NAME] (the “Grantee”)
pursuant to the Company’s 2006 Performance-Based Stock Incentive Plan (the
“Plan”). Any capitalized term not defined herein shall have the same meaning
ascribed to it in the Plan.
RECITALS
     A. Grantee is an employee, director, consultant or other Service Provider,
and in connection therewith has rendered services for and on behalf of the
Company.
     B. The Company desires to award Stock Appreciation Rights to Grantee to
provide an incentive for Grantee to remain a Service Provider of the Company and
to exert added effort towards its growth and success.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth, and for other good and valuable consideration, the parties agree as
follows:
     1. Grant of Stock Appreciation Rights. The Company hereby grants to Grantee
Stock Appreciation Rights with respect to [NUMBER OF STOCK APPRECIATION RIGHTS]
shares of the Company’s Common Stock at the Base Value per share set forth in
Section 2 below (the “SARs”) on and subject to the terms and conditions set
forth in this Agreement and in the Plan.
     2. Base Value. The Base Value of each SAR is [BASE VALUE], which is equal
to the Fair Market Value of a share of the Company’s Common Stock on the Grant
Date.
     3. Vesting of SARs.
          (a) Vesting Schedule. Subject to the provisions of Sections 4 and 5
below, the SARs evidenced by this Agreement shall vest in installments as set
forth in Exhibit A attached hereto and incorporated herein by reference (each a
“Vesting Date”), subject to the achievement of specified performance goals
established by the Committee (as defined in the Plan) with respect to the
Performance Criteria (as defined in the Plan) set forth in Exhibit A (each, a
“Performance Condition”) for the fiscal year(s) or other fiscal period(s) or
specific event(s) set forth in Exhibit A (each, a “Performance Period”), in
accordance with the provisions set forth in Exhibit A of this Agreement, and the
other terms and conditions set forth herein.
          (b) Performance Determination Date. For each Performance Condition,
the Committee shall determine, in its sole discretion, and certify in writing
whether and the extent to which such Performance Condition was achieved for a
Performance Period. Except as otherwise set forth in Exhibit A, such
determination and written certification will be made following completion of the
external audit of the Company’s financial statements for the applicable
Performance Period (the “Performance Determination Date”).
     4. Continuous Service.
          (a) Definition of Continuous Service. For purposes of this Agreement,
the term “Continuous Service” means: (1) employment of the Grantee by either the
Company or any Affiliated Company (as defined in the Plan), or by any successor
entity following a Change in Control (as defined in the Plan), which is
uninterrupted other than by vacations, illness (except for permanent disability,
as defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended
(the “Code”)), or leaves of absence which are approved in writing by the Company
or any Affiliated Company, if applicable; (2) service as a member of the Board
of Directors of the Company until Grantee resigns, is removed from office, or
Grantee’s term of office expires and he or she is not reelected; or (3) so long
as Grantee is engaged as a Service Provider (as defined in the Plan) to the
Company or an Affiliated Company. Changes in Grantee’s status among the
alternatives set forth in the foregoing clauses (1), (2) and/or (3) shall not be
deemed to terminate Grantee’s Continuous Service. For purposes of this
Agreement, the length of previous employment of Grantee by any entity, or
relating to any business, that has been acquired by the Company or any
Affiliated Company shall be included for purposes of calculating the number of
years of Grantee’s Continuous Service.
          (b) Termination of Continuous Service. In the event of any termination
of Grantee’s Continuous Service, notwithstanding Section 3(a) above, vesting of
the SARs shall cease immediately upon a termination of Grantee’s Continuous
Service. Service for only a portion of the vesting period, even if a substantial
portion, will not entitle the Grantee to any proportionate vesting or avoid or
mitigate a termination of rights and benefits upon or following a termination of
Continuous Service. Any SARs subject to this Agreement, to the extent not vested
as of the date of termination of Grantee’s Continuous Service, shall be
automatically cancelled as of such date (regardless of the reason for such
termination, including, without limitation, a termination due to death or
permanent disability), and the Grantee shall have no further rights with respect
to such SARs; provided, however, that any SARs that have vested as of the date
of termination of Grantee’s Continuous Service shall continue to be exercisable
in accordance with Section 6(a) below.
     5. Change in Control. Notwithstanding Section 3(a) above, in the event
there occurs a Change in Control (as defined in the Plan) of the Company, then,
except as provided herein, the portion of the SARs that is outstanding and
unvested immediately prior to such occurrence shall accelerate and become fully
vested (100% achievement of all applicable Performance Conditions shall be
deemed to have occurred) upon (or, as may be necessary to effect such
acceleration, immediately prior to) the consummation of the Change in Control.
If, however, this Agreement is assigned by the Company and assumed by the
acquiring or successor entity (or parent thereof), or if new SARs under a new
stock incentive program are to be issued in exchange therefor, in connection
with such Change in Control transaction (as such events are more particularly
described in the Plan), then vesting of the SARs shall not accelerate and the
time-based vesting schedule shall continue to apply, but 100% achievement of all
applicable Performance Conditions shall be deemed to have occurred.

 



--------------------------------------------------------------------------------



 



     6. Right to Exercise.
          (a) Exercise Period. The right of the Grantee to exercise SARs that
have vested in accordance with the terms of this Agreement shall terminate upon
the first to occur of the following:
               (i) the expiration of seven (7) years from the date of this
Agreement;
               (ii) the expiration of three (3) months from the date of
termination of Grantee’s Continuous Service if such termination occurs for any
reason other than Qualifying Retirement (as defined hereinbelow), permanent
disability, death or cause; provided, however, that if Grantee dies during such
three-month period the provisions of subsection 6(a)(v) below shall apply;
               (iii) immediately on the date of termination of Grantee’s
Continuous Service if such termination occurs for cause;
               (iv) the expiration of one (1) year from the date of termination
of Grantee’s Continuous Service if such termination is due to permanent
disability of the Grantee (as defined in Section 22(e)(3) of the Code) where the
Grantee does not have ten (10) years of Continuous Service at the time of such
termination;
               (v) the expiration of one (1) year from the date of termination
of Grantee’s Continuous Service if such termination is due to Grantee’s death or
if death occurs during the three-month period following termination of Grantee’s
Continuous Service pursuant to subsection 6(a)(ii) above, in either case where
the Grantee does not have ten (10) years of Continuous Service at the time of
such termination;
               (vi) the expiration of seven (7) years from the date of this
Agreement if such termination is due to: (i) Grantee’s Qualifying Retirement,
(ii) Grantee’s permanent disability (as defined in Section 22(e)(3) of the
Code), where at the time of Grantee’s termination Grantee has ten (10) years of
Continuous Service, or (iii) Grantee’s death, where at the time of Grantee’s
termination Grantee has ten (10) years of Continuous Service; or
               (vii) upon the consummation of a Change in Control, unless
otherwise provided pursuant to Section 5 above.
          (b) Qualifying Retirement. For purposes of this Agreement, a
“Qualifying Retirement” shall occur if at the time of Grantee’s retirement
(i) Grantee has had ten (10) years of Continuous Service and (ii) is age 591/2
or older.
     7. Delivery of Common Stock Upon Exercise. Upon exercise of the SARs,
Grantee will receive an amount, payable in shares of the Company’s Common Stock,
determined by multiplying: (a) the excess of the Fair Market Value of a share of
Common Stock on the date of exercise of the SARs over the Base Value of such
Stock Appreciation Right, by (b) the number of shares of Common Stock as to
which such SARs are exercised. Upon such exercise, the Company shall issue to
Grantee a number of shares of Common Stock determined by dividing the amount
determined under the preceding sentence by the Fair Market Value of such shares
on the date of exercise, subject to applicable tax withholding requirements as
set forth in Section 8(b). The value of any fractional shares of Common Stock
shall be paid in cash at the time the shares are delivered to Grantee in
connection with the exercise of the SARs.
     8. Tax Matters.
          (a) Compliance with Tax Laws. In order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal or state
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of Grantee, are withheld or collected from Grantee.
          (b) Tax Withholding. The Company shall reasonably determine the amount
of any federal, state, local or other income, employment, or other taxes which
the Company or any Affiliated Company may reasonably be obligated to withhold
with respect to the grant, vesting, exercise or other event with respect to the
SARs. The Company may, in its sole discretion, withhold a sufficient number of
shares of Common Stock in connection with the exercise of the SARs at the Fair
Market Value (as defined in the Plan) of the Common Stock (determined as of the
date of measurement of the amount of income subject to such withholding) to
satisfy the amount of any such withholding obligations that arise with respect
to the exercise of such SARs. The Company may take such action(s) without notice
to the Grantee and shall remit to the Grantee the balance of any proceeds from
withholding such shares in excess of the amount reasonably determined to be
necessary to satisfy such withholding obligations. The Grantee shall have no
discretion as to the satisfaction of tax withholding obligations in such manner.
If, however, any withholding event occurs with respect to the SARs other than
upon the exercise of such SARs, or if the Company for any reason does not
satisfy the withholding obligations with respect to the exercise of the SARs as
provided above in this Section 8(b), the Company shall be entitled to require a
cash payment by or on behalf of the Grantee and/or to deduct from other
compensation payable to the Grantee the amount of any such withholding
obligations.
          (c) Tax Treatment. The SARs evidenced by this Agreement, and the
issuance of shares of Common Stock or payments to the Grantee in connection with
the exercise of the SARs, are intended to be taxed under the provisions of
Section 83 of the Code, and are not intended to provide and do not provide for
the deferral of compensation within the meaning of Section 409A(d) of the Code.
The Company reserves the right to amend this Agreement, without the Grantee’s
consent, to the extent it reasonably determines from time to time that such
amendment is necessary in order to achieve the purposes of this Section.
     9. Adjustments Upon Specified Events.
          (a) Adjustment in Number and Kind. In the event that the outstanding
shares of the Company’s Common Stock are hereafter increased or decreased or
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of a recapitalization, stock split, reverse
stock split, reclassification, stock dividend, or other change in the capital
structure of the Company, then the Company shall make appropriate adjustments to
the number of SARs subject to this Agreement and to the number and kind of
securities that may be issued in respect of such SARs, in order to preserve, as
nearly as practical, but not to increase, the benefits to the Grantee.

2



--------------------------------------------------------------------------------



 



          (b) Adjustment to Performance Measures. With respect to any
Performance Condition, the Company shall adjust the performance measures,
performance goals, relative weights of the measures, and other provisions of
this Agreement to the extent (if any) it determines, in its sole discretion,
that the adjustment is necessary or advisable to preserve the intended
incentives and benefits to reflect (1) any stock split, reverse stock split,
stock dividend, material change in corporate capitalization, any material
corporate transaction (such as a reorganization, combination, separation,
merger, acquisition, or any combination of the foregoing), or any complete or
partial liquidation of the Company, (2) any change in accounting policies or
practices, (3) the effects of any special charges to the Company’s earnings, or
(4) any other similar special circumstances.
     10. No Stockholder Rights. The Grantee shall have no rights as a
stockholder of the Company, no dividend rights and no voting rights with respect
to the SARs or any shares of Common Stock issuable in respect of such SARs,
unless and until shares of Common Stock are actually issued to and held of
record by the Grantee. No adjustments will be made for dividends or other rights
of a holder for which the record date is prior to the date of issuance of the
shares of Common Stock upon the exercise of the SARs, except as provided in
Section 9 hereof.
     11. Restrictions on Transfer. Until shares of the Company’s Common Stock
have been issued free of restrictions in connection with the exercise of the
SARs, neither the SARs nor any interest therein or amount payable in respect
thereof may be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered by the Grantee, either voluntarily or involuntarily,
except by will, the laws of descent and distribution or pursuant to a DRO
entered by a court in settlement of marital property rights or except as
authorized by the Administrator of the Plan in its sole discretion. The transfer
restrictions set forth in this Section 11 shall not apply to transfers to the
Company. Notwithstanding the foregoing, upon the issuance of shares of the
Company’s Common Stock in settlement of exercised SARs, the restrictions set
forth in this Section 11 shall continue to apply to such issued shares until
such time as the Grantee has satisfied all holding period requirements
applicable to the Grantee based on his or her position with the Company under
any Company policy.
     12. Adverse Activity. The Company may cancel, rescind, suspend, withhold or
otherwise limit or restrict all or any portion of the SARs at any time if the
Grantee is not in compliance with all applicable provisions of this Agreement
and the Plan, or if the Grantee engages in any “Adverse Activity.” For purposes
of this Section 12, “Adverse Activity” shall include: (a) the rendering of
services for any organization or engaging directly or indirectly in any business
which is or becomes competitive with the Company, or which organization or
business, or the rendering of services to such organization or business, is or
becomes otherwise prejudicial to or in conflict with the interests of the
Company; (b) the disclosure to anyone outside the Company, or the use in other
than the Company’s business, without prior written authorization from the
Company, of any confidential information or material relating to the business of
the Company, acquired by the Grantee either during or after employment or other
engagement with the Company; (c) the failure or refusal to disclose promptly and
to assign to the Company (in accordance with the Company’s policies and any
agreement in effect between the Company and the Grantee pertaining to
confidentiality and/or ownership of intellectual property) all right, title and
interest in any invention or idea, patentable or not, made or conceived by the
Grantee during employment by the Company, utilizing any Company property, during
Grantee’s working time, or relating in any manner to the actual or anticipated
business, research or development work of the Company; (d) activity that results
in termination of the Grantee’s employment for cause; (e) a material violation
of any rules, policies, procedures or guidelines of the Company; or (f) any
attempt directly or indirectly to induce any employee of the Company to be
employed or perform services elsewhere or any attempt directly or indirectly to
solicit the trade or business of any current or prospective customer, supplier
or partner of the Company.
     13. Compliance with Laws. The award of SARs and the offer, issuance and
delivery of securities under this Agreement are subject to compliance with all
applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities laws) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Company, be necessary or advisable in connection therewith. The Grantee
will, if requested by the Company, provide such assurances and representations
to the Company as the Company may deem necessary or desirable to assure
compliance with all applicable legal requirements. The Company will cause such
action to be taken, and such filings to be made, so that the grant hereunder
shall comply with the rules of the Nasdaq National Market or the principal stock
exchange on which shares of the Company’s Common Stock are then listed for
trading.
     14. Limitation of Company’s Liability for Nonissuance; Unpermitted
Transfers. The Company agrees to use its reasonable best efforts to obtain from
any applicable regulatory agency such authority or approval as may be required
in order to issue and sell the shares of the Company’s Common Stock to Grantee
pursuant to this Agreement. The inability of the Company to obtain, from any
such regulatory agency, authority or approval deemed by the Company’s counsel to
be necessary for the lawful issuance and sale of the shares hereunder and under
the Plan shall relieve the Company of any liability in respect of the
nonissuance or sale of such shares as to which such requisite authority or
approval shall not have been obtained. The Company shall not be required to:
(a) transfer on its books any SARs or any shares issued in respect thereof which
shall have been sold or transferred in violation of any of the provisions set
forth in this Agreement, or (b) treat as owner of such issued shares or to
accord the right to vote as such owner or to pay dividends to any transferee to
whom such issued shares shall have been so transferred.
     15. Legends. In the event, and only in the event, that, at the time shares
of Common Stock are to be issued in connection with the exercise of the SARs
pursuant to this Agreement, the Company does not have an effective Form S-8
Registration Statement on file with the Securities and Exchange Commission with
respect to the offer and sale of shares of Common Stock covered by this
Agreement, the certificates, if any, representing the shares of Common Stock so
paid will bear a legend in substantially the following form:
“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
ANY APPLICABLE STATE LAW. THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE LAW, OR (2) AN OPINION (SATISFACTORY TO THE COMPANY) OF COUNSEL
(SATISFACTORY TO THE COMPANY) THAT REGISTRATION IS NOT REQUIRED.”
     16. “Market Stand-Off” Agreement. Grantee agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities (including any acquisition transaction where Company
securities will be used as all or part of the

3



--------------------------------------------------------------------------------



 



purchase price), Grantee will not sell or otherwise transfer or dispose of any
shares of Common Stock held by Grantee that were received upon the exercise of
the SARs without the prior written consent of the Company or such underwriter,
as the case may be, during such period of time, not to exceed 180 days following
the effective date of the registration statement filed by the Company with
respect to such offering, as the Company or the underwriter may specify.
     17. No Agreement to Employ. Nothing contained in this Agreement constitutes
an employment commitment by the Company or any Affiliated Company, confers upon
the Grantee any right to remain employed by the Company or any Affiliated
Company, or interferes in any way with the right of the Company or any
Affiliated Company at any time to terminate such employment. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Grantee under any written agreement with the Company or any
Affiliated Company.
     18. General.
          (a) Section Headings; Number and Gender. The section headings of, and
titles of paragraphs and subparagraphs contained in, this Agreement are for the
purpose of convenience only, and they neither form a part of this Agreement nor
are they to be used in the construction or interpretation thereof. Where the
context requires, the singular shall include the plural, the plural shall
include the singular, and any gender shall include all other genders.
          (b) Governing Law; Attorneys’ Fees. The validity, construction,
interpretation, and effect of this Agreement shall be governed by and determined
in accordance with the laws of the State of California except for matters
related to corporate law, in which case the provisions of the Nevada corporation
law shall govern. If any party shall bring an action in law or equity against
another to enforce or interpret any of the terms, covenants and provisions of
this Agreement, the prevailing party in such action shall be entitled to recover
from the other party reasonable attorneys’ fees and costs.
          (c) Severability. If any provision of this Agreement or the
application thereof is held to be invalid, the invalidity shall not affect other
provisions or applications of this Agreement which can be given effect without
the invalid provisions or applications, and to this end the provisions of this
Agreement are declared to be severable.
          (d) Entire Agreement. This Agreement, including Exhibit A hereto,
embodies the entire agreement of the parties hereto respecting the matters
within the scope of this Agreement and supersedes all prior and contemporaneous
agreements of the parties hereto that directly or indirectly bears upon the
subject matter hereof, except as otherwise set forth in Section 17 hereof. Any
such prior negotiations, correspondence, agreements, proposals or understandings
relating to the subject matter hereof shall be deemed to have been merged into
this Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein. This Agreement is an
integrated Agreement as to the subject matter hereof.
          (e) Interpretation. The terms contained in the Plan are incorporated
into and made a part of this Agreement and this Agreement shall be governed by
and construed in accordance with the Plan, and shall in all respects be
interpreted in accordance therewith. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.
The Administrator shall interpret and construe this Agreement and the Plan, and
any action, decision, interpretation or determination made in good faith by the
Administrator shall be final and binding on the Company and the Grantee.
          (f) Modifications. This Agreement may not be amended, modified or
changed (in whole or in part), except by a written agreement expressly referring
to this Agreement, which agreement is executed by both of the parties hereto.
Notwithstanding the foregoing, amendments made pursuant to Section 8(c) or 9(b)
hereof may be effectuated solely by the Company.
          (g) Successors and Assigns. This Agreement shall inure to the benefit
of the successors and assigns of the Company and be binding upon the Grantee and
his heirs, executors, administrators, successors and permitted assigns.
          (h) Waiver. Neither the failure nor any delay on the part of a party
to exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
          (i) Notices. Any notice, demand or request required or permitted to be
given under this Agreement shall be in writing and shall be deemed given when
delivered personally or three (3) days after being deposited in the United
States mail, as certified or registered mail, with postage prepaid, (or by such
other method as the Administrator may from time to time deem appropriate), and
addressed, if to the Company, at its principal place of business, Attention:
General Counsel, and if to the Grantee, at his or her most recent address as
shown in the employment or stock records of the Company.
          (j) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Copies of such signed
counterparts may be used in lieu of the originals for any purpose.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

                  NEWPORT CORPORATION   GRANTEE:
 
           
 
           
 
  By:        
 
           
 
      Name:

  [GRANTEE NAME]
 
           
 
      Title:

   
 
           

4



--------------------------------------------------------------------------------



 



EXHIBIT A
VESTING SCHEDULE

         
Grant Date:
Grantee Name:
Aggregate Number of SARs:
  [GRANT DATE]
[GRANTEE NAME]
[NUMBER OF SARs]    

Vesting Schedule:
The vesting of all SARs evidenced by this Agreement will be conditioned upon the
achievement by the Company of the following financial performance goal(s):

                      Target         Performance Measure   Level    
 
           
 
           
 
           

If the financial performance goal set forth above is achieved by the Company,
the SARs will vest in equal annual installments on the first [NUMBER OF VESTING
YEARS] anniversaries of the Grant Date. If such financial performance goal is
not achieved, all SARs will be forfeited effective as of the Performance
Determination Date.

A-1